        Case 4:19-cv-04205-JST Document 20 Filed 10/15/19 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay St., 20th Fl.
 5    Oakland, CA 94612
      Telephone: (510) 879-0980
 6    Fax: (510) 622-2270
      E-mail: Preeti.Bajwa@doj.ca.gov
 7   Attorneys for Specially Appearing Unserved
     Defendants Diaz, Allison, and Foss
 8

 9                           IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                        OAKLAND DIVISION

12

13
     CHAD KESTER,                                           Case No. 4:19-cv-04205
14
                                           Plaintiff,       NOTICE OF REASSIGNMENT OF
15                                                          COUNSEL
                   v.
16                                                          Judge:          The Honorable Jon S. Tigar

17   RALPH DIAZ, et al.,                                    Action Filed: July 22, 2019

18                                      Defendants.

19
20        TO THE COURT, PLAINTIFF, AND ALL INTERESTED PARTIES:

21        PLEASE TAKE NOTICE that this matter has been reassigned to Deputy Attorney

22   General Preeti K. Bajwa. Please direct all future communications, including service of all

23   pleadings, orders and other documents, made in connection with this case as follows:

24        Preeti K. Bajwa, State Bar No. 232484
          Deputy Attorney General
25
          1515 Clay Street, 20th Floor
26        Oakland, CA 94612
          Telephone: (510) 879-0980
27        Fax: (510) 622-2270
          E-mail: Preeti.Bajwa@doj.ca.gov
28
                                                        1
                                                                     Not. Reassignment of Counsel (4:19-cv-04205)
        Case 4:19-cv-04205-JST Document 20 Filed 10/15/19 Page 2 of 3



 1         Additionally, please remove Deputy Attorney General Joanna B. Hood from the service list

 2   in this matter.

 3

 4                                                     Respectfully submitted,
     Dated: October 15, 2019
 5                                                     XAVIER BECERRA
                                                       Attorney General of California
 6                                                     ADRIANO HRVATIN
                                                       Supervising Deputy Attorney General
 7

 8
                                                       /s/ Preeti K. Bajwa
 9                                                     PREETI K. BAJWA
                                                       Deputy Attorney General
10                                                     Attorneys for Specially Appearing
                                                       Unserved Defendants Diaz, Allison, and
11                                                     Foss
12   SA2019104716
     21650678.docx
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   2
                                                            Not. Reassignment of Counsel (4:19-cv-04205)
            Case 4:19-cv-04205-JST Document 20 Filed 10/15/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

Case Name:        Kester v. Diaz, et al.                 Case No.       4:19-cv-04205

I hereby certify that on October 15, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

                             NOTICE OF REASSIGNMENT OF COUNSEL

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
October 15, 2019, I have caused to be mailed in the Office of the Attorney General's internal
mail system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched
it to a third party commercial carrier for delivery within three (3) calendar days to the following
non-CM/ECF participants:

Chad Robert Kester (BA1121)
Correctional Training Facility
P.O. Box 705
Soledad, CA 93960-0686
In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 15, 2019, at San Francisco,
California.

                  G. Pang                                           /s/ G. Pang
                  Declarant                                          Signature
SA2019104716/21670175.docx
